DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 and Species 1 in the reply filed on 2021 December 08 is acknowledged.
Claims 8, 9, and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 59-144377 U (herein “Sekisui”).
Regarding claim 1, Sekisui discloses a heat storage unit (Fig. 1) comprising: a heat storage material (10) that contains water (translation p. 6: aqueous solution) and high polymers that exhibit hydrophilicity or hydrophobicity depending on a temperature (translation p. 6: the heat storage material includes acrylamide or methacrylamide as well as a crosslinking agent such as N,N-methylene-bis-acrylamide or N-dimethylacrylamide, which correspond to the high polymer examples on p. 6 of Applicant’s specification); a heat exchanger (5, 8) configured to cause heat exchange to be performed between a heating fluid (fluid in 5) and the heat storage material to heat the heat storage material and store heat in the heat storage material, and cause heat exchange to be performed between a heat utilization fluid (fluid in 8) and the heat storage material to receive heat from the heat storage material and cause heat to be transferred from the heat storage material; and a container (container surrounding 10) that is filled with the heat storage material and houses the heat exchanger, wherein the heat exchanger includes a heating pipe (5) through which the heating fluid flows, and a heat utilization pipe (8) through which the heat utilization fluid flows.
Regarding claim 2, the heat storage unit of Sekisui is capable of performing heat storage and heat transfer in the container (intended use).
Regarding claim 3, the shrinkage process and swelling process are merely recitations of properties of the high polymers. The specification does not disclose that these properties belong to a different or more particular group of high polymers. 
It is noted that - "The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). So even if Sekisui was unaware of the properties of the polymers at the time of the invention, this would be irrelevant to the finding that Sekisui does in fact disclose the claimed material and properties.
Regarding claim 4, this is merely a recitation of properties of the high polymers. The specification does not disclose that these properties belong to a different or more particular group of high polymers.
Regarding claim 5, this is merely a recitation of properties of the high polymers. The specification does not disclose that these properties belong to a different or more particular group of high polymers.
Regarding claim 6, this is merely a recitation of properties of the high polymers. The specification does not disclose that these properties belong to a different or more particular group of high polymers.
Regarding claim 7, Sekisui discloses that the heat storage material is a temperature-responsive gel (translation p. 6: the invention relates to a gel).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each reference discloses a system and/or material similar to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763